

AMENDMENT TO
EMPLOYMENT AGREEMENT
 
    THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
October 27, 2010, is entered into by and among Globe Specialty Metals, Inc. (the
“Company”) and Jeff Bradley (“Executive”).
 
    WHEREAS, Company and Executive are parties to that certain Employment
Agreement dated as of May 26, 2008 (“Original Agreement”);
 
    WHEREAS, the Original Agreement provided that Executive would be eligible to
receive annual stock grants on the terms and conditions and in the amounts set
forth in the Original Agreement;
 
    WHEREAS, the Company adopted an annual executive bonus plan on March 31,
2010 that the compensation committee believed better aligned incentive awards
for the Company’s executives with the Company’s goals; and
 
    WHEREAS, Company and Executive desire to amend the Original Agreement to
reflect the adoption of the annual executive bonus plan in accordance with and
subject to the terms and conditions set forth in this Amendment.
   
    NOW, THEREFORE, the parties hereby agree as follows:
 
    1.           Definitions.  Unless otherwise defined herein, capitalized
terms used in this Amendment shall have the meaning ascribed to them in the
Original Agreement.
 
    2.           Amendment to Section 3.2.  Section 3.2 of the Original
Agreement is hereby amended and restated in its entirety as follows:


3.2.           Annual Executive Bonus Plan.  In addition to the Executive’s Base
Salary, the Executive shall be eligible to receive awards in accordance with the
terms of the annual executive bonus plan approved by the compensation committee
of the Board (the “Committee”) on March 31, 2010, and attached hereto as Annex
A, the terms of which plan are subject to periodic review and modification by
the Committee.
 
    3.           Amendment to Annex A.  Annex A of the Original Agreement is
hereby amended and restated in its entirety with Annex A to this Amendment.
 
    4.           Effect of Amendment.  The parties acknowledge that the adoption
of the annual executive bonus plan set forth in this Amendment supersedes any
awards Executive may have been eligible to receive pursuant to Section 3.2 of
the Original Agreement in respect of the calendar year ending December 31,
2010.  Except as set forth in this Amendment, the Original Agreement shall
continue in full force and effect.  To the extent, if any, that any provision of
this Amendment conflicts with or differs from any provision of the Original
Agreement, such provision of this Amendment shall prevail and govern for all
purposes and in all respects.

 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first written above.  This Amendment may be signed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed one and the same document.
 
COMPANY:
 
Globe Specialty Metals, Inc.


By: /s/ Stephen Lebowitz                                                     
Name:  Stephen Lebowitz
Title:  Chief Legal Officer
 
EXECUTIVE:


/s/ Jeff Bradley                                                      
Jeff Bradley



 
 

--------------------------------------------------------------------------------

 

ANNEX A


Filed as Exhibit 10.15 to the Form 10-K filed on September 28, 2010

 
 

--------------------------------------------------------------------------------

 
